FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


GREAT OLD BROADS FOR                      No. 11-16183
WILDERNESS; THE WILDERNESS
SOCIETY ,                                   D.C. No.
             Plaintiffs-Appellants,      3:07-cv-00170-
                                           RLH-RAM
                 v.

ABIGAIL KIMBELL, Chief, United              OPINION
States Forest Service; MIKE
JOHANNS, Secretary of Agriculture;
EDWARD MONNING , Humboldt-
Toiyabe National Forest Supervisor;
JACK TROYER, Intermountain
Regional Forester; UNITED STATES
FOREST SERVICE ; UNITED STATES OF
AMERICA ,
               Defendants-Appellees.


      Appeal from the United States District Court
               for the District of Nevada
     Roger L. Hunt, Senior District Judge, Presiding

               Argued and Submitted
     November 6, 2012—San Francisco, California

                  Filed March 4, 2013
2    GREAT OLD BROADS FOR WILDERNESS V . KIMBELL

         Before: Robert D. Sack,* Ronald M. Gould,
          and Milan D. Smith, Jr., Circuit Judges.

                     Opinion by Judge Gould


                           SUMMARY**


                       Environmental Law

    The panel reversed in part and affirmed in part the district
court’s judgment in favor of the United States Forest Service
in an action challenging the Forest Service’s approval of the
restoration of a flood-damaged road in the Humboldt-Toiyabe
National Forest in Nevada.

    The panel reversed the district court’s holding on
exhaustion, and held that each of the claims presented on
appeal were adequately exhausted by plaintiff’s submissions
to the Forest Service. The panel affirmed the district court’s
alternative holding on the merits, granting summary judgment
in favor of the Forest Service. The panel held that the Forest
Service’s Record of Decision conformed to the National
Forest Management Act, Executive Order 11988, and the
National Environmental Policy Act.




 *
   The Honorable Robert D. Sack, Senior Circuit Judge for the U.S. Court
of Appeals for the Second Circuit, sitting by designation.

  **
     This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
    GREAT OLD BROADS FOR WILDERNESS V . KIMBELL              3

                         COUNSEL

Alison Christine Flint (argued) and Michael Freeman,
Earthjustice, Denver, Colorado; Craig Coleman, Faegre
Baker Daniels LLP, Minneapolis, Minnesota; Henry Egghart,
Attorney, Reno, Nevada, for Appellants.

Elizabeth Ann Peterson (argued), Environment & Natural
Resources Division, Department of Justice, Washington,
D.C.; Andrew A. Smith, Assistant United States Attorney,
Albuquerque, New Mexico, for Appellees.


                         OPINION

GOULD, Circuit Judge:

    This case arises out of the long and contentious process to
repair a flood-damaged road in a sensitive area of the
Humboldt-Toiyabe National Forest in Elko County, Nevada.
A related dispute reached us twice before, when we ordered
that Appellants Great Old Broads and the Wilderness Society
(collectively, “Great Old Broads”) be allowed to intervene in
court-directed settlement talks to determine how best to repair
or replace the road, rejecting timeliness and standing
challenges. See United States v. Carpenter (Carpenter I),
298 F.3d 1122, 1125 (9th Cir. 2002); United States v.
Carpenter (Carpenter II), 526 F.3d 1237, 1240 (9th Cir.
2008). Great Old Broads now appeals the district court’s
grant of summary judgment to the United States Forest
Service (“Forest Service”) on Great Old Broads’s claims
related to the Forest Service’s record of decision (“ROD”)
determining the method for restoring the South Canyon Road
as a part of the Jarbidge Canyon Project (the “Project”). The
4   GREAT OLD BROADS FOR WILDERNESS V . KIMBELL

Project was an effort to reestablish the South Canyon Road
after flood waters damaged the road in 1995, eliminating
vehicle access to the Snowslide Gulch Wilderness Portal in
the Jarbidge Wilderness. Great Old Broads sought review in
federal court, contending that the Forest Service’s approval
of the Project violated (1) the National Forest Management
Act (“NFMA”), 16 U.S.C. §§ 1600–1687, because the Project
offended the Fisheries and Wildlife Restoration standard FW-
2 of the Inland Native Fish Strategy (“INFISH”), which is
incorporated into the Humboldt National Forest Land and
Resource Management Plan (“Humboldt Plan”); (2)
Executive Order 11988, (“EO 11988”), 42 Fed. Reg. 26951
(1977); and (3) the National Environmental Policy Act of
1969 (“NEPA”), 42 U.S.C. §§ 4321–4370f.

    The district court gave summary judgment to the Forest
Service, holding that Great Old Broads did not exhaust its
administrative remedies and, alternatively, that Great Old
Broads’s claims failed on the merits. We have jurisdiction
under 28 U.S.C. § 1291. We reverse the district court’s
conclusion on exhaustion and affirm its alternate decision on
the merits.

                    I. BACKGROUND

    Jarbidge Canyon is in the northeast corner of Nevada,
between Twin Falls, Idaho, and Elko, Nevada. The Jarbidge
River flows north from the Jarbidge Wilderness into Idaho,
where it joins the Bruneau River and eventually the Snake
and Columbia Rivers. The Jarbidge River is home to the only
population of bull trout known to exist south of the Snake
River. This population has been isolated from other bull trout
for more than 100 years by a combination of human and
natural barriers.
    GREAT OLD BROADS FOR WILDERNESS V . KIMBELL            5

    The South Canyon Road (indexed as Forest Road # 064)
follows the West Fork of the Jarbidge River through Jarbidge
Canyon. The road dates to 1909, when gold was discovered
in the canyon, leading to one of the last gold rushes in the
United States and spurring development of access roads
throughout the canyon. The disputed segment of the road
was completed between 1911 and 1918. In 1974, the road
was closed above Snowslide Gulch because annual landslides
made maintenance impractical. Until 1995, the South
Canyon Road gave the only motorized-vehicle access to the
wilderness area at Snowslide Gulch. The road climbs one
mile from Pine Creek Campground to the Urdahl
Concentrated Use Area (“Urdahl”) and then another half mile
to Snowslide Gulch. In 1995, the Jarbidge River flooded,
making this part of the South Canyon Road unpassable to
passenger vehicles for at least the fifth time since 1970.

     In 1997, the Forest Service prepared an environmental
assessment and made a finding of no significant impact
(“FONSI”) for the recommended repair of the entire South
Canyon Road. Trout Unlimited mounted an administrative
challenge to this FONSI, arguing that the proposed
reconstruction would harm the bull trout population and
habitat, and suggesting that harm would lead to the trout’s
listing under the Endangered Species Act (“ESA”). The
Regional Forester remanded the environmental assessment to
the Forest Service to consider Trout Unlimited’s claims.

    In June 1998, the United States Fish and Wildlife Service
(“FWS”) proposed listing the Jarbidge River bull trout as a
threatened species under the ESA. At the same time, after
receiving comments on its 1997 environmental assessment
and conducting more analysis in response to Trout
Unlimited’s suit, the Forest Service published a second
6   GREAT OLD BROADS FOR WILDERNESS V . KIMBELL

environmental assessment.        This 1998 environmental
assessment identified a hiking trail as the preferred
alternative, eliminating motorized access along the entire
relevant stretch of the South Canyon Road.

    In response to this proposed ESA listing and the
recommendation of the 1998 environmental assessment, Elko
County unilaterally directed its road department to begin
repair of the South Canyon Road, citing its need to access the
South Canyon to fight forest fires. While rebuilding the road,
Elko County diverted the river into a straight channel. This
channelization lifted a plume of sediment that stretched 3.5
miles down the river and damaged the river bank. Elko
County’s repair work was blocked by the Nevada Division of
Environmental Protection, but the repairs had so damaged the
river habitat that FWS issued an emergency listing of the
Jarbidge bull trout as endangered in August 1998.
Emergency Listing of the Jarbidge River Population Segment
of Bull Trout as Endangered, 63 Fed. Reg. 42757, August 11,
1998. Predicting that “impacts from the road reconstruction
to bull trout habitat will likely remain for years,” FWS
permanently listed the bull trout as threatened on April 8,
1999. Endangered and Threatened Wildlife and Plants;
Determination of Threatened Status for the Jarbidge River
Population Segment of Bull Trout, 64 Fed. Reg. 17110, April
8, 1999.

    The Forest Service and Elko County tried to negotiate a
plan to reopen the road over the next few months, but this
effort failed. Frustrated by lack of progress and determined
to enable vehicle access to the wilderness area, a local
citizens’ group calling itself the “Shovel Brigade” decided to
reopen the road by hand. In October of 1999, District Judge
Hagen blocked the Brigade’s plan to reopen the road and
     GREAT OLD BROADS FOR WILDERNESS V . KIMBELL                        7

required the Brigade, Elko County, and the Forest Service to
enter confidential mediation. Off-road vehicle (ORV) riders
continued to enter the South Canyon, undeterred by road
conditions and the Forest Service’s attempts to block access.
These ORVs established trails along the length of the
washed-out road and further damaged the river habitat.

    After months of unsuccessful talks, the Shovel Brigade
again made plans to reopen the road by hand. This time the
Brigade styled its effort as a protest scheduled on July 4,
2000. The district court did not enjoin the Brigade from its
plan, and the Brigade successfully opened a rudimentary,
quarter-mile road. In response, the United States charged
members of the Shovel Brigade with trespassing and renewed
a suit against Elko County for damage caused by the
County’s earlier road work. Elko County entered a cross-
claim to quiet title to a right of way in the South Canyon
Road under Revised Statute 2477 (RS 2477).1

    Judge Hagen again ordered the Forest Service, Elko
County, and the Shovel Brigade (represented by named
defendant John Carpenter) into confidential settlement talks.
On March 2, 2001, the parties told the court that they had
reached an agreement. Carpenter I, 298 F.3d at 1124. In the
proposed settlement agreement (“Proposed Settlement”), (1)


  1
    RS 2477 formerly provided that “the right of way for the construction
of highways over public lands, not reserved for public uses, is hereby
granted.” 43 U.S.C. § 932 (1970), repealed by Federal Land Policy
M anagement Act (“FLPMA”), Pub. L. No. 94-579, § 706(a), 90 Stat.
2743, 2793 (1976). The FLPMA preserved rights-of-way that existed
before 1976. 43 U.S.C. § 1769(a). Parties claiming RS 2477 easements
must show the road on which their claim is based was built before the land
it crosses lost its public character. Humboldt County v. United States,
684 F.2d 1276, 1281 (9th Cir. 1982).
8   GREAT OLD BROADS FOR WILDERNESS V . KIMBELL

the parties released all claims against each other; (2) the
Forest Service recognized Elko County’s RS 2477 right of
way and agreed to allow the County to restore the South
Canyon Road; and (3) Elko County and Carpenter agreed that
the United States had authority to manage the land in accord
with federal environmental laws and promised to obtain
Forest Service authorization before performing any work on
the South Canyon Road.

    At this point, the details of the Proposed Settlement were
publicized, and Great Old Broads moved to intervene as a
defendant in Elko County’s Quiet Title Act claim. Id. Great
Old Broads claimed that the Proposed Settlement “improperly
ceded a property interest in the road to the County of Elko,
thereby substantially diminishing the environmental
protections for the adjacent wilderness areas.” Id. The
district court rejected Great Old Broads’s motion as untimely
and accepted the Proposed Settlement. Id. Great Old Broads
appealed. We vacated the approval of the Proposed
Settlement and ordered that Great Old Broads be allowed to
intervene. Id. at 1125.

    Great Old Broads renewed its motion to intervene in the
district court on the Quiet Title Act claim and filed
Administrative Procedure Act (“APA”) cross-claims against
the United States, challenging the settlement under NEPA,
the Federal Land Policy and Management Act, 43 U.S.C.
§ 1701 et seq., and Forest Service regulations, 36 C.F.R.
§ 251. Carpenter II, 526 F.3d at 1239. The district court
held that Great Old Broads lacked standing to challenge Elko
County’s Quiet Title Act claim. Id. And although the district
court allowed Great Old Broads to intervene on its other
claims, it dismissed them on the ground that the Attorney
General’s decision to settle was not reviewable under the
    GREAT OLD BROADS FOR WILDERNESS V . KIMBELL             9

APA. Id. Nevertheless, the district court recognized that “the
government circumvented certain procedural mandates
imposed by Congress,” so the district court stayed its
approval until the United States demonstrated that the
Proposed Settlement complied with the environmental
statutes and regulations raised in Great Old Broads’s cross-
claims. Id. at 1239–40.

     After entering this order, Judge Hagen retired, and Judge
Hunt succeeded to judicial responsibility on the case. Id. at
1240; see Wilderness Soc’y v. U.S. Forest Serv.,
3:07-CV-00170-RLH, 2011 WL 1042612 (D. Nev. Mar. 17,
2011). Judge Hunt lifted the stay, relieving the government
of its obligation to demonstrate that the Proposed Settlement
did not violate the environmental laws identified by Great
Old Broads. Carpenter II, 526 F.3d at 1240. After lifting the
stay, Judge Hunt held hearings on the merits of the Proposed
Settlement. Id. Great Old Broads was not permitted to
present evidence or participate as a party. Id. After these
hearings, the district court approved the Proposed Settlement,
and Great Old Broads appealed. Id.

    We again reversed the district court, holding that its
ruling that Great Old Broads did not have standing to
intervene in the Quiet Title Act claim was foreclosed by our
earlier decision. Id. (citing Carpenter I, 298 F.3d at
1125–26). We further held that Great Old Broads’s cross-
claims were reviewable under the APA. Id. at 1241–42. We
vacated the approval of the Quiet Title Act settlement and
reversed the dismissal of Great Old Broads’s cross-claims.
Id. at 1243.

   While Great Old Broads litigated its right to intervene,
Elko County and the Forest Service worked to put the
10 GREAT OLD BROADS FOR WILDERNESS V . KIMBELL

Proposed Settlement into effect. Elko County proposed a
plan to reestablish the road on August 16, 2002, as called for
by the Proposed Settlement. In April 2003, the Forest Service
published a draft Environmental Impact Statement (“EIS”),
that analyzed the Elko County proposal, and six other
management alternatives for the Project. Great Old Broads
commented on the draft EIS.

    In April 2005, the Forest Service issued a draft Record of
Decision (“ROD”). The draft ROD did not adopt any of the
alternatives analyzed in the draft EIS to form the management
alternative selected for the Project (the “Selected
Alternative”). Instead, the Selected Alternative was a
combination of elements from the following draft EIS
alternatives:

       Alternative 1 (The No-Action Alternative)
       left the road in its condition as of early 2005,
       including the primitive restoration work
       performed by the Shovel Brigade and the
       routes defined by unauthorized users.

       Alternative 3 restored the road up to Urdahl
       but replaced it with a hiking trail from there,
       providing non-motorized access to Snowslide
       Gulch.      Alternative 3 required the
       construction of two new bridges and several
       new road segments.

       Alternative 4 (The Elko County Proposal)
       relocated the river and road to their 1995 pre-
       flood locations, providing passenger-vehicle
       access to Snowslide Gulch.
    GREAT OLD BROADS FOR WILDERNESS V . KIMBELL 11

    The Selected Alternative largely followed Alternative 4,
restoring the road for the mile from Pine Creek Campground
to Urdahl, but it incorporated the hiking trail analyzed in
Alternative 3 from Urdahl to Snowslide Gulch. Alternative
3 reclaimed the road above Urdahl, so the Selected
Alternative allowed only non-motorized access in the last
half-mile to the wilderness area. The Selected Alternative
also avoided river and road relocation and bridge construction
in Alternatives 3 and 4 by replacing those features with low-
water crossings from the user-defined routes in Alternative 1.
The Selected Alternative did not recognize Elko County’s
claim to title in a right of way through the South Canyon.

    The Selected Alternative incorporated no part of Great
Old Broads’s preferred alternative, Alternative 2, which
would have replaced the road with a hiking trail from Pine
Creek Campground to Snowslide Gulch, or Alternatives 5
and 6, which would have raised the road above the Jarbidge
River floodplain.         Alternative 7, like Alternative 1,
contemplated no repairs to the road. It differed from
Alternative 1 in that it included a Road Management Plan and
Water Projects.

    On April 13, 2005, Great Old Broads submitted a
comment letter on the ROD. Great Old Broads wrote that the
Selected Alternative represented a “substantial improvement”
over Elko County’s proposal, but Great Old Broads continued
to object to any decision to reconstruct the South Canyon
Road above Pine Creek Campground. Great Old Broads
urged that the Forest Service adopt Alternative 2, which the
Forest Service found would result in the lowest impacts from
erosion and mass wasting events. Great Old Broads also
argued that the Selected Alternative, unlike Alternative 2, was
legally infirm for three reasons: (1) the Selected Alternative
12 GREAT OLD BROADS FOR WILDERNESS V . KIMBELL

“would not meet the INFISH standards that are incorporated
into the [Humboldt Plan]”; (2) by rebuilding the South
Canyon Road, the Selected Alternative “contravenes [EO
11988] because it does not avoid the Jarbidge River
floodplain”; and (3) the Selected Alternative “represents a
significant change that merits further environmental
analysis.”

    The Forest Service issued the final ROD and final EIS at
the end of April, adopting the Selected Alternative in a form
essentially unchanged from the draft ROD. The final EIS
analyzed the same seven alternatives considered in the draft
EIS and did not add additional analysis of the Selected
Alternative. The final ROD included a more detailed
explanation of the Selected Alternative, and the Forest
Supervisor explained that he “considered all views that have
been expressed” and that “[t]hese comments have helped me
make a better informed decision.” Neither the ROD nor the
final EIS attached or responded to Great Old Broads’s
comments in its April 13 letter.

    On June 14, 2005, Great Old Broads filed an
administrative appeal of the decision to approve the ROD and
the final EIS “to protect [its] rights to challenge the decision”
if Elko County were to appeal. In its appeal letter, Great Old
Broads once again advocated the non-motorized trail
considered as Alternative 2. Great Old Broads also
contended that the Selected Alternative was arbitrary,
capricious, and did not comply with applicable law “[f]or the
reasons stated in the attached comment letters.” Of seven
attached letters, labeled Exhibits 1–7, the first five related to
the draft EIS. Exhibit 6 was the April 13 letter on the draft
ROD. Exhibit 7 commented on the draft biological opinion
that coincided with the draft ROD.
    GREAT OLD BROADS FOR WILDERNESS V . KIMBELL 13

     On July 5, Great Old Broads told the Forest Service that
it would not withdraw its appeal “[i]n light of the Shovel
Brigade’s administrative appeal, and Elko County’s decision
to re-commence litigation.” See United States v. Carpenter,
3:99-CV-00547-RLH, 2012 WL 3686872 (D. Nev. Aug. 27,
2012). The July 5 letter set out fuller descriptions of the
issues on which Great Old Broads contested the Selected
Alternative and responded to arguments made by Elko
County and the Shovel Brigade in their respective appeals.
Great Old Broads characterized the decision to leave the road
open from Pine Creek Campground to Urdahl as “an effort to
compromise with Elko County, and thus resolve this dispute
without further litigation.” “In light of the intransigence of
Elko County and the Shovel Brigade,” Great Old Broads
again urged the Forest Service to adopt a hiking trail as
analyzed in Alternative 2. The Forest Service’s Appeal
Deciding Officer notified Great Old Broads that the July 5
letter was untimely and would not be considered. See
36 C.F.R. § 215.15 (appeal time periods for National Forest
System Projects).

    On July 21, 2005, the Forest Service denied Great Old
Broads’s appeal and affirmed the decision approving the
ROD and final EIS. The Appeal Deciding Officer did not
consider issues raised in the attachments because Great Old
Broads’s appeal letter did not explain how the initial decision
had failed to consider substantive comments and did not
identify the unconsidered aspects of the attached letters.
Based on this limited review, the Appeal Deciding Officer
held that the decision was “reasonable, based on
documentation in the record and consistent with the
[Humboldt] Plan.”
14 GREAT OLD BROADS FOR WILDERNESS V . KIMBELL

    Great Old Broads timely filed an action in the U.S.
District Court for the District of Nevada seeking review of the
Forest Service’s actions. The district court granted the Forest
Service’s motion for summary judgment, holding that Great
Old Broads did not exhaust its administrative remedies on
any claim and that, in the alternative, Great Old Broads’s
claims failed on the merits. This appeal followed.

              II. STANDARD OF REVIEW

    We review the district court’s grant of summary judgment
de novo. Gardner v. U.S. Bureau of Land Mgmt., 638 F.3d
1217, 1220 (9th Cir. 2011). Section 706 of the APA governs
judicial review of agency decisions under the NFMA, NEPA,
and EO 11988. 5 U.S.C. § 706; see Native Ecosystems
Council v. Dombeck, 304 F.3d 886, 891 (9th Cir. 2002)
(applying arbitrary and capricious standard to NEPA and
NFMA claims); City of Carmel-By-The-Sea v. U.S. Dep’t of
Transp., 123 F.3d 1142, 1166 (9th Cir. 1997) (applying
arbitrary and capricious standard to EO 11988 claims). We
will not overturn agency action unless it is “arbitrary,
capricious, an abuse of discretion, or otherwise not in
accordance with law.” 5 U.S.C. § 706(2)(A).

    Agency action is arbitrary and capricious if “the agency
has relied on factors which Congress has not intended it to
consider, entirely failed to consider an important aspect of the
problem, offered an explanation for its decision that runs
counter to the evidence before the agency, or is so
implausible that it could not be ascribed to a difference in
view or the product of agency expertise.” City of Sausalito v.
O’Neill, 386 F.3d 1186, 1206 (9th Cir. 2004) (citations
omitted). A reviewing court “generally must be ‘at its most
deferential’ when reviewing scientific judgments and
    GREAT OLD BROADS FOR WILDERNESS V . KIMBELL 15

technical analyses within the agency’s expertise.” N. Plains
Res. Council, Inc. v. Surface Transp. Bd., 668 F.3d 1067,
1075 (9th Cir. 2011) (quoting Balt. Gas & Elec. Co. v.
Natural Res. Def. Council, Inc., 462 U.S. 87, 103 (1983)).

                     III. DISCUSSION

       A. Exhaustion of Administrative Remedies

    The Forest Service contends, and the district court held,
that Great Old Broads failed to exhaust its challenge to the
ROD. We disagree.

    The exhaustion doctrine serves “to permit administrative
agencies to utilize their expertise, correct any mistakes, and
avoid unnecessary judicial intervention in the process.”
Lands Council v. McNair, 629 F.3d 1070, 1076 (9th Cir.
2010) (en banc) (citing Buckingham v. U.S. Dep’t of Agric.,
603 F.3d 1073, 1080 (9th Cir. 2010)). The APA requires that
plaintiffs exhaust available administrative remedies before
bringing grievances to federal court, 5 U.S.C. § 704,
including the specific appeal procedures established by the
Secretary before bringing an action in court against the
Secretary of Agriculture. 7 U.S.C. § 6912(e); 36 C.F.R.
§ 215. Plaintiffs need not frame issues in “precise legal
formulations,” so long as “the appeal, taken as a whole,
provide[s] sufficient notice to the Forest Service to afford it
the opportunity to rectify the violations that the plaintiffs
alleged.” Native Ecosystems Council, 304 F.3d at 899–900.
When appellants object to a Forest Service decision, “claims
raised at the administrative appeal and in the federal
complaint must be so similar that the district court can
ascertain that the agency was on notice of, and had an
16 GREAT OLD BROADS FOR WILDERNESS V . KIMBELL

opportunity to consider and decide, the same claims now
raised in federal court.” Id. (quotation removed).

     The Forest Service and the district court, when reviewing
Great Old Broads’s claims, considered only the appeal letter
itself and not the attachments. The Appeal Deciding Officer
did not consider the attached comment letters because the
appeal letter did not explain which parts of which comments
in the attached letters were relevant to each element of the
appeal.     But Forest Service regulations provide that
attachments are a part of an appeal, see 36 C.F.R. § 215.15(a)
(“Written appeals, including any attachments, must be filed”),
and we have previously allowed judicial review of claims
made in comment letters on a draft EIS when those comment
letters were not even attached to formal appeals. See Great
Basin Mine Watch v. Hankins, 456 F.3d 955, 965 (9th Cir.
2006).

    The district court mistakenly seems not to have
recognized that Great Old Broads commented on the ROD at
all. In ruling that Great Old Broads did not exhaust its
administrative remedies, the district court found that “the
attached comment letters address the draft EIS rather than the
actual 2005 Decision.” Wilderness Soc’y, 2011 WL 1042612,
at *4. But one of the attachments, the letter of April 13,
2005, did address the ROD. That letter clearly asserted the
three issues that were raised in the appellate briefing: (1) that
the selected decision did not meet INFISH standards; (2) that
keeping the road open offended Executive Order 11988
because it did not avoid the Jarbidge River floodplain; and (3)
that the selected alternative, while an improvement,
represented a “significant change that merits further
environmental analysis,” and that the decision “did not
    GREAT OLD BROADS FOR WILDERNESS V . KIMBELL 17

provide a full analysis of the environmental impacts now
being considered over time.”

     This was not a case where the agency was asked to piece
together an appeal from a mountain of undifferentiated
comment letters. Great Old Broads attached its comment
letters as distinct exhibits. Any careful reviewer should have
recognized that one of the seven addressed the ROD and
should also have been able to see that the others gave added
context for the appeal. In the one letter addressing the ROD,
Great Old Broads succinctly stated three legal objections.
The appeal, taken as a whole, includes the attached comment
letters.

    The Forest Service argues that even if Great Old Broads’s
April 13 letter were properly considered as part of its appeal,
the attachment was insufficient to exhaust Great Old Broads’s
claims under our recent decision in Native Village of Kivalina
IRA Council v. U.S. Environmental Protection Agency,
687 F.3d 1216 (9th Cir. 2012), because Great Old Broads did
not explain why it believed the ROD did not consider the
claims made in its April 13 comment letter. See 36 C.F.R.
§ 215.14(b)(8). This argument contradicts Great Basin Mine
Watch and misreads Kivalina.

    In Kivalina, the Village of Kivalina petitioned for review
of a National Pollutant Discharge Elimination System permit
that allowed the discharge of wastewater from a mine into the
Wulik River, which enters the Chukchi Sea near Kivalina. Id.
at 1218. The Environmental Appeals Board (“EAB”) of the
Environmental Protection Agency (“EPA”) declined to
review the permit, concluding that Kivalina “had not satisfied
the procedural requirements to obtain review under 40 C.F.R.
§ 124.19(a) because it did not demonstrate why the [EPA’s]
18 GREAT OLD BROADS FOR WILDERNESS V . KIMBELL

responses to comments were clearly erroneous or otherwise
warranted review.” Id. In denying Kivalina’s petition, we
noted that the EAB has consistently applied § 124.19(a) to
deny review “where petitioners merely reiterate or attach
comments previously submitted regarding a draft permit and
do not engage the EPA’s responses to those comments.” Id.
at 1220. This policy is similar to the Forest Service’s appeal
requirement that appellants demonstrate “[w]hy the appellant
believes the Responsible Official’s decision failed to consider
the substantive comments.” 36 C.F.R. § 215.14(b)(8).
Because of this similarity, the Forest Service contends that
our analysis in Kivalina controls here.

    We reject the Forest Service’s argument for several
reasons. First, despite the facial similarity of the two
standards, Kivalina arose in an entirely different legal
context. The exhaustion of administrative remedies was not
at issue in Kivalina. See 687 F.3d at 1218–22. Thus,
Kivalina’s holding does not apply to the exhaustion issue
here, although its reasoning may be considered to the extent
persuasive on exhaustion. Instead of addressing an issue of
exhaustion of administrative remedies, Kivalina reviewed the
EAB’s decision to decline to review the grant of an EPA
permit. Id. We have consistently “defined the exhaustion
requirement broadly,” Great Basin Mine Watch, 456 F.3d at
965. But by contrast we held in Kivalina that the EAB’s
“power of review should be only sparingly exercised.”
687 F.3d at 1219 (quotation removed). Unlike judicial
review of agency actions under the APA, EAB review is only
available to petitioners who have: (1) demonstrated that the
challenged permit decision was clearly erroneous or (2)
convinced the EAB to exercise its discretion to review the
permit. Id. (quoting 40 C.F.R. § 124.19(a)). These different
standards of review do not aid the Forest Service’s argument
    GREAT OLD BROADS FOR WILDERNESS V . KIMBELL 19

seeking to avoid review on the merits. Because Kivalina
addressed a more restrictive threshold for review than that
faced by Great Old Broads, Kivalina does not control the
outcome here.

     Second, although the two situations have some similarity,
and Kivalina’s reasoning is instructive, this reasoning tends
to support Great Old Broads’s position on exhaustion, not that
of the government. In Kivalina, the EAB refused to consider
Kivalina’s challenge because Kivalina did not “engage the
EPA’s responses to public comments.” Id. at 1221. In its
decision to issue the permit, the EPA reproduced and
addressed several public comments, including comments by
Kivalina, on the monitoring provisions at issue. Id. at
1220–22. Rather than engaging with the EPA’s responses to
comments and explaining why those responses did not answer
Kivalina’s expressed concerns or justify the permitting
decision, Kivalina raised entirely new issues. See, e.g., id. at
1221. Here, by contrast, the Forest Service did not
acknowledge or respond to Great Old Broads’s April 13 letter
in the final EIS or the final ROD. The final EIS answered
Great Old Broads’s comments on the draft EIS, and the
Appeal Deciding Officer cited those responses when denying
Great Old Broads’s administrative appeal. But the only
indication that the Forest Service had considered the April 13
letter at all was the Forest Supervisor’s conclusory statement
that he had “considered all views that have been expressed.”

    Where, as in Kivalina, an agency reproduces and responds
to comments, parties seeking review have a chance to bring
their own expertise to bear and explain why the agency’s
responses to comments do not dispose of their complaints.
Even in the sparingly-exercised EAB review, petitioners are
only required to “engage the EPA’s responses to [their]
20 GREAT OLD BROADS FOR WILDERNESS V . KIMBELL

comments.” Kivalina, 687 F.3d at 1220 (emphasis added).
But here the Forest Service did not clearly respond to Great
Old Broads’s comments in its April 13 letter, so the Forest
Service cannot reasonably require Great Old Broads to
explain why the “decision failed to consider th[ose]
substantive comments.” See 36 C.F.R. § 215.14(b)(8).
Stated another way, when an agency clearly responds to
comments, it creates a rebuttable presumption that it has
considered and answered the commenter’s concerns. To
overcome that presumption, the commenting party must
engage with those responses and at least say why they are
thought to be inadequate. If an agency does not respond,
however, appellants have nothing with which to engage.

     To be presented on appeal, each of Great Old Broads’s
three claims must have been exhausted before the Forest
Service. We first address Great Old Broads’s contention that
the ROD violates the NFMA because it did not comply with
INFISH standard FW-2, which governs “fish and wildlife
interpretive and other user-enhancement facilities.” In its
April 13 letter, Great Old Broads argued that the Selected
Alternative did “not meet the INFISH standards that are
incorporated into the [Humboldt Plan].” Great Old Broads
cited pages in the draft EIS that described FW-2 as “one
INFISH standard and guideline . . . that pertains to fish and
wildlife for the Jarbidge Canyon EIS.” FW-2 is the first
standard listed under the first heading in the cited pages, and
its prominence put the Forest Service on notice that Great Old
Broads took issue with the ROD’s compliance with FW-2.

   Second, Great Old Broads contends that the ROD violates
EO 11988, which limits agency actions in floodplains. In the
same April 13 letter, Great Old Broads argued that the
decision “contravenes Executive Order 11988, because it
    GREAT OLD BROADS FOR WILDERNESS V . KIMBELL 21

does not avoid the Jarbidge River floodplain.” EO 11988 is
focused exclusively on preventing unnecessary development
in floodplains and limiting the harmful effects of actions that
must be sited in floodplains. By citing EO 11988, Great Old
Broads exhausted this claim.

    Great Old Broads also exhausted its third claim, that the
Forest Service violated NEPA by not preparing a
supplemental EIS (“SEIS”) for the Selected Alternative. In
its April 13 letter, Great Old Broads explained that the
Selected Alternative, “while a major improvement over [draft
EIS] Alternative 4, represent[ed] a significant change that
merits further environmental analysis.” On this issue as with
the preceding two, Great Old Broads’s April 13 letter
“allow[ed] the agency to give the issue meaningful
consideration.” Great Basin Mine Watch, 456 F.3d at 971
(quoting Dep’t of Transp. v. Pub. Citizen, 541 U.S. 752, 764
(2004)).

   We hold that the three claims presented on this appeal
each were adequately exhausted by Great Old Broads’s
submissions to the Forest Service, and we reach the merits of
Great Old Broads’s appeal.

        B. Consideration of Claims on the Merits

    Great Old Broads suggests three theories why the ROD
was an arbitrary and capricious action by the Forest Service:
(1) that the ROD violated the NFMA; (2) that the ROD
violated EO 11988; and (3) that the ROD violated NEPA.
The district court in its alternative holding granted summary
judgment in favor of the Forest Service on all three theories,
and we discuss each in turn.
22 GREAT OLD BROADS FOR WILDERNESS V . KIMBELL

         1. The National Forest Management Act

    The NFMA directs the Forest Service to develop a
comprehensive land and resource management plan (“Forest
Plan”) for each unit in the national forest system. 16 U.S.C.
§ 1604(a). Forest Plans aim to balance environmental and
economic concerns, while furthering the NFMA’s purpose to
“provide for diversity of plant and animal communities” in
national forests. Native Ecosystems Council v. Weldon,
697 F.3d 1043, 1056 (9th Cir. 2012) (quoting 16 U.S.C.
§ 1604(g)(3)(B)). After a Forest Plan has been developed and
implemented, the NFMA prohibits site-specific activities that
are inconsistent with the governing Forest Plan. Lands
Council v. Powell, 395 F.3d 1019, 1033 (9th Cir. 2005). The
Forest Service’s “interpretation and implementation of its
own forest plan is entitled to substantial deference.” Native
Ecosystems Council, 697 F.3d at 1056; see also Auer v.
Robbins, 519 U.S. 452, 461 (1997) (An agency’s
interpretation of its own regulations is controlling unless
“plainly erroneous or inconsistent with the regulation.”).
Great Old Broads contends that the ROD does not comply
with the Humboldt Plan because it violates FW-2, one of
INFISH’s fish and wildlife restoration standards.

    The Humboldt Plan governs the Forest Service’s site-
specific decisions in the Jarbidge Canyon. The Humboldt
Plan was amended in 1995 by INFISH to give more
protections for habitat and populations of resident native fish,
including the bull trout. See Inland Native Fish Strategy:
Decision Notice and Finding of No Significant Impact (1995)
(INFISH 95); see also Inland Native Fish Strategy, 60 Fed.
Reg. 39927, August 4, 1995. For watersheds occupied by
inland native fish, INFISH supplies Riparian Management
Objectives (“RMOs”) that set goals for pool frequency,
    GREAT OLD BROADS FOR WILDERNESS V . KIMBELL 23

density of large woody debris, bank stability, width-to-depth
ratio, and water temperature. These categories identify
characteristics of healthy fish habitat. INFISH does not
require RMOs to be achieved as soon as they are announced;
instead, they serve as benchmarks against which progress can
be measured and degradation prevented.

    For individual rivers, the Forest Service designates buffer
zones around Riparian Habitat Conservation Areas
(“RHCAs”). Parts of the South Canyon Road are in the
Jarbidge River RHCA. To promote attainment of RMOs,
INFISH sets standards and guidelines for activities inside
these buffer zones, including road-building, mining, logging,
and restoring fisheries and wildlife habitat. INFISH 95 A-6
to A-13. One standard, FW-2, requires the Forest Service to:

       Design, construct, and operate fish and
       wildlife interpretive and other user-
       enhancement facilities in a manner that does
       not retard or prevent attainment of the
       Riparian Management Objectives or adversely
       affect inland native fish. For existing fish and
       wildlife interpretive and other user-
       enhancement facilities inside Riparian Habitat
       Conservation Areas, assure that Riparian
       Management Objectives are met and adverse
       effects on inland native fish are avoided.
       Where Riparian Management Objectives
       cannot be met or adverse effects on inland
       native fish avoided, relocate or close such
       facilities.

INFISH 95 A-13.
24 GREAT OLD BROADS FOR WILDERNESS V . KIMBELL

    Great Old Broads contends that several findings in the
final EIS show that the ROD violates Fisheries and Wildlife
Restoration standard FW-2, and therefore the Humboldt Plan
and the NFMA. In the final EIS, the Forest Service identified
FW-2 as “one INFISH standard . . . that pertains to fish and
wildlife for the Jarbidge Canyon EIS.” When analyzing each
alternative in the final EIS, the Forest Service assessed
whether it would or would not comply with FW-2 and
described the effect each alternative would have on the
RMOs. The alternatives that were combined to form the
Selected Alternative all had negative effects on RMOs. Great
Old Broads contends that these references to FW-2 in the
final EIS show (1) that the standard applies to the road
reconstruction and (2) that the ROD violates the standard, so
the road must be “relocated or closed.”2

    We disagree. The final EIS does indicate that FW-2
applies in the Project. But even if FW-2 does apply to “fish
and wildlife in the Jarbidge Canyon EIS,” it requires action
only for “fish and wildlife interpretive and other
user-enhancement facilities.” The term “user enhancement
facilities” does not appear to apply to roads but instead, as the
Forest Service suggests, to trailhead facilities such as parking




 2
    Because we hold that FW -2 does not apply to road reconstruction, we
do not reach Great Old Broads’s second contention. W e note, however,
that the ROD finds that the combined alternatives and the mitigation
strategies in the Selected Alternative would not retard attainment of the
RMOs under INFISH. This finding, which is due substantial deference as
the product of the Forest Service’s technical expertise, see Native
Ecosystems Council, 697 F.3d at 1056, could possibly prevent FW -2 from
mandating the closure of the road even if it did apply to the road.
     GREAT OLD BROADS FOR WILDERNESS V . KIMBELL 25

areas and toilets.3       By contrast, INFISH “Roads
Management” standards explicitly apply to the Jarbidge
Canyon Road. INFISH 95 A-7 to A-8. The final EIS
described these as the “standards and guidelines for road
management that pertain to the Jarbidge Canyon project,” and
the ROD explained that the Selected Alternative complied
with INFISH by reference to Roads Management standards
RF-2 to RF-4. Like FW-2, the Roads Management standards
are concerned with attainment of RMOs. They promote
attainment of RMOs by requiring various design
modifications and mitigation strategies, many of which were
included in the ROD. Unlike FW-2, the Roads Management
standards do not require that roads be relocated or closed
unless the roads are obsolete.

    The text of related INFISH standards also guides against
reading “user-enhancement facilities” to include roads. The
introduction to the collected standards and the Minerals
Management standard MM-2 include both “roads” and
“facilities” on lists, showing that INFISH considered
“facilities” and “roads” to be distinct categories. INFISH 95
A-6, A-10. There is no evidence in the final EIS that FW-2
applies beyond what its plain language indicates.

    We will defer to the Forest Service’s interpretation of
FW-2 unless it is plainly erroneous or inconsistent with the
standard. Siskiyou Reg’l Educ. Project v. U.S. Forest Serv.,
565 F.3d 545, 557 (9th Cir. 2009). It is neither. We hold that
the Forest Service’s interpretation of FW-2 is reasonable and
that the ROD does not violate the NFMA.



  3
    The Selected Alternative removed toilets at Urdahl and Snowslide
Gulch, as FW -2 would require.
26 GREAT OLD BROADS FOR WILDERNESS V . KIMBELL

  2. Executive Order 11988: Floodplain Management

     EO 11988 calls on “federal agencies taking action ‘in or
affecting a floodplain’ to think twice.” Carmel-By-The-Sea,
123 F.3d at 1166. This executive order discourages
unnecessary development in floodplains. Agencies must
avoid siting actions in floodplains unless the head of the
agency finds there is no practicable alternative. 42 Fed. Reg.
26951 § 2(a)(2) (1977). If there is no practicable alternative,
the agency must “(i) design or modify its action in order to
minimize potential harm to or within the flood plain,” and
“(ii) prepare and circulate a notice containing an explanation
of why the action is proposed to be located in the flood
plain.” Id. We will set aside agency findings under EO
11988 only if they are arbitrary, capricious, or an abuse of
discretion. Carmel-By-The-Sea, 123 F.3d at 1166.

    Great Old Broads contends that the Forest Service did not
comply with any of EO 11988’s three requirements,
beginning with the fact that it made no formal finding that
there was no practicable alternative to siting the road in the
Jarbidge Canyon floodplain. But the South Canyon Road had
been sited in the floodplain for years before the area was
added to the national forest system—long before EO 11988
was contemplated. Great Old Broads claims that this appeal
to the status quo is a prohibited post-hoc argument. But the
final EIS explained that the proposed action was “to authorize
the reestablishment of the South Canyon Road,” and the
Forest Service characterized the preexisting road, situated in
the floodplain, as the no-action alternative in the final EIS
and the ROD. Great Old Broads has not challenged those
characterizations and provides no authority showing that EO
11988 requires the relocation of existing roads that require
restoration or improvement. Longstanding custom and usage
    GREAT OLD BROADS FOR WILDERNESS V . KIMBELL 27

of a community is not irrelevant to a sensible application of
environmental law. In considering options for the South
Canyon Road, the Forest Service was not siting a new project
but was crafting the next “phase in an essentially continuous
activity.” See Sierra Club v. Hassell, 636 F.2d 1095, 1099
(5th Cir. 1981) (quoting City & County of San Francisco v.
United States, 615 F.2d 498, 501 (9th Cir. 1980)). The Forest
Service was entitled to rely on the established location of the
South Canyon Road to comply with this first element of EO
11988.

    EO 11988 separately requires that agencies “prepare and
circulate a notice containing an explanation of why the action
is proposed to be located in the floodplain.” 42 Fed. Reg.
26951 § 2(a)(2). This notice should be included in the
agency’s NEPA statement. Id. § 2(a)(1). As Great Old
Broads admits, this notice requirement is “closely related” to
the requirement that the agency make a finding of no
practicable alternative. Where the latter has been fulfilled,
courts have not found the former to be insufficient. See e.g.,
Carmel-by-the-Sea, 123 F.3d at 1166; Hassell, 636 F.3d at
1100. In addition to the indicators discussed above that show
the Forest Service complied with the requirement that it make
a finding of impracticability, the Forest Service advised
readers in the final EIS that it was considering the commands
of EO 11988, and the final EIS explicitly analyzed two
out-of-floodplain alternatives. This was sufficient notice.

    Finally, EO 11988 requires an agency taking action in a
floodplain to “design or modify its action in order to
minimize potential harm to or within the floodplain.” 42 Fed.
Reg. 26951 § 2(a)(2). In forming the Selected Alternative,
the Forest Service took elements from Alternatives 1, 3, and
4 and modified the combination to minimize the road’s
28 GREAT OLD BROADS FOR WILDERNESS V . KIMBELL

impact on the floodplain. These modifications included: (1)
Replacing the upper part of the road with a hiking trail to
ameliorate mass wasting, which provided for “road
reclamation in the most unstable portion of the canyon
bottom.” (2) Choosing not to widen or realign the road,
which “decrease[d] the amount of sediment entering the river
over time” and avoided the “increased erosion noted for other
road alternatives.” (3) Replacing proposed structures in
Alternatives 3 and 4 with low-water crossings. The proposed
structures would have “impede[d] flow during high-water
events” and prevented the “pass-through of debris from large
flows.”

    Great Old Broads contends these modifications were not
enough because EO 11988 requires an agency to “modify its
action in order to minimize potential harm to or within the
floodplain.” Id. § 2(a)(2). Great Old Broads argues that
“minimize” means the Forest Service must reduce potential
harm to “the smallest quantity, number, or degree possible or
permissible.” Webster’s New Twentieth Century Dictionary
1145 (2d ed.). But when we have considered the word
“minimize” in similar contexts, we have held any mitigation
only needs to be reasonable.           The Department of
Transportation Act of 1970 mandates that all measures
“technically possible . . . be implemented” to “minimize
harm” to public parks. 49 U.S.C. § 1653(f)(2). We held that
“implied within the statement ‘all measures,’ is the condition
that such efforts to minimize harm be feasible and prudent, or
reasonable.” Adler v. Lewis, 675 F.2d 1085, 1094 (9th Cir.
1982). This understanding of “minimize” parallels the
definition of “practicable” that we have used when reviewing
actions under EO 11988. In Carmel-by-the-Sea, we
understood “practicable” to mean: “capable of being done
within reasonable natural, social, or economic constraints.”
    GREAT OLD BROADS FOR WILDERNESS V . KIMBELL 29
123 F.3d at 1166 n.20 (quoting 23 C.F.R. § 650.105(k)). In
applying EO 11988, the D.C. Circuit held that the National
Park Service fulfilled its obligation to minimize impacts
when it “affirmatively required design changes to ameliorate
adverse effects on the floodplain.” Daingerfield Island
Protective Soc. v. Babbitt, 40 F.3d 442, 447 (D.C. Cir. 1994).
The D.C. Circuit did not analyze the degree to which those
modifications would ameliorate any adverse affects. Id.

    The changes the Forest Service made in finalizing the
Selected Alternative possibly do not limit the floodplain
impacts of the ROD to the smallest degree possible, but they
were reasonable, affirmatively-required design changes that
the Forest Service determined would ameliorate adverse
effects on the floodplain. We will not second-guess that
determination. The Forest Service’s actions were not
arbitrary or capricious under EO 11988.

          3. National Environmental Policy Act

    Great Old Broads contends that “combining Alternatives
1, 3, and 4 dramatically changed their environmental impacts,
[so] the Forest Service violated NEPA by failing to prepare
a supplemental EIS (SEIS).” We review the Forest Service’s
decision not to prepare an SEIS under the arbitrary or
capricious standard. Russell Country Sportsmen v. U.S.
Forest Serv., 668 F.3d 1037, 1044 (9th Cir. 2011), cert.
denied, 132 S. Ct. 2439 (2012). We review de novo the
district court’s grant of summary judgment that no SEIS was
required. Friends of the Clearwater v. Dombeck, 222 F.3d
552, 556 (9th Cir. 2000). We affirm.

   Under NEPA, an agency must prepare an EIS for any
proposed federal action “significantly affecting the quality of
30 GREAT OLD BROADS FOR WILDERNESS V . KIMBELL

the human environment.” 42 U.S.C. § 4332(2)(C). The EIS
must consider “the environmental impact of the proposed
action” and “any adverse environmental effects which cannot
be avoided should the proposal be implemented.” Id.
§ 4332(2)(C)(i)–(ii). The range of relevant effects is broad,
and the EIS must “[r]igorously explore and objectively
evaluate all reasonable alternatives.” 40 C.F.R. § 1502.14(a).
By requiring this evaluation before a project is finalized,
“NEPA ensures that the agency will not act on incomplete
information, only to regret its decision after it is too late to
correct.” Marsh v. Oregon Natural Res. Council, 490 U.S.
360, 371 (1989).

    An agency “must have some flexibility to modify
alternatives canvassed in the draft EIS to reflect public
input.” California v. Block, 690 F.2d 753, 771 (9th Cir.
1982). But if after this process, an “agency makes substantial
changes in the proposed action that are relevant to
environmental concerns,” the agency must prepare an SEIS.
40 C.F.R. § 1502.9(c). In considering the terms “substantial
changes” and “environmental concerns,” we have adopted the
Council for Environmental Quality’s (“CEQ”) guidance that
“supplementation is not required when two requirements are
satisfied: (1) the new alternative is a ‘minor variation of one
of the alternatives discussed in the draft EIS,’ and (2) the new
alternative is ‘qualitatively within the spectrum of alternatives
that were discussed in the draft [EIS].’” Russell Country
Sportsmen, 668 F.3d at 1045 (emphasis added in Russell
Country Sportsmen) (quoting Forty Most Asked Questions
Concerning CEQ’s National Environmental Policy Act
Regulations, 46 Fed. Reg. 18,026, 18,035 (Mar. 23, 1981)).

   Great Old Broads points to no specific changes that it
deems not adequately analyzed in the final EIS. Instead,
    GREAT OLD BROADS FOR WILDERNESS V . KIMBELL 31

Great Old Broads relies on the First Circuit’s decision in
Dubois v. U.S. Department of Agriculture to argue that an
SEIS is required whenever a proposed project constitutes “a
different configuration” of previously analyzed elements.
102 F.3d 1273, 1291–93 (1st Cir. 1996). In Dubois, the
Forest Service published an EIS analyzing the effects of a
proposed ski resort. Id. at 1278. The preferred alternative
adapted an analyzed alternative to a smaller parcel of land,
eliminating woodland buffer zones between ski trails and
proposing an unanalyzed “28,500-square-foot base lodge
facility within the existing permit area.” Id. at 1292. The
First Circuit held that these were “substantial changes from
the previously-discussed alternatives, not mere modifications
‘within the spectrum’ of those prior alternatives.” Id.

    Here, by contrast, the Selected Alternative is primarily
made of elements from Alternatives 1, 3, and 4 that were
analyzed—as elements—in the final EIS. From that analysis,
the Forest Service and the public could assess the cumulative
effect of these elements, and the Forest Service could
reasonably determine that the combination was “within the
spectrum” of previously analyzed alternatives.

    In addition to these elements, the Selected Decision
incorporated several mitigating modifications. Most, such as
(1) minimizing the number of river crossings by heavy
equipment during construction, (2) clearly marking low-water
crossings and posting them with 5 MPH speed limits, and (3)
removing toilets at Snowslide Gulch and Urdahl, were
“minor variation[s] of one of the alternatives discussed in the
draft EIS.” See Russell Country Sportsmen, 668 F.3d at 1045
(internal quotation omitted). Another modification changed
the targeted “design vehicle” from a passenger car to a four-
wheel-drive vehicle. The “design vehicle” is the type of
32 GREAT OLD BROADS FOR WILDERNESS V . KIMBELL

vehicle that the road is designed to accommodate, so this
change lowered the construction and maintenance costs for
the road and limited the amount of traffic the road is likely to
bear. Although this change is not identified as an element
from one of the analyzed alternatives, only a four-wheel-drive
vehicle could use the road as it was at the time of the final
EIS, so the reduction in service level brought the Selected
Alternative in line with Alternative 1—the no-action
alternative.

    Great Old Broads alternatively contends that even if the
Forest Service correctly decided that an SEIS was not
required, it violated NEPA because it did not adequately
document that determination in the record. An agency must
make a reasoned decision whether an SEIS is required, see
Friends of the Clearwater, 222 F.3d at 557, and the Forest
Service often presents this threshold determination in a
supplemental information report (“SIR”). See Forest Service
Handbook 1909.15, ch. 10 §§ 18.1-18.2. Here the Forest
Service did not prepare a separate SIR, but it did make a
reasoned decision, documented in the record, that an SEIS
was not warranted.

    An agency must document its decision that no SEIS is
required to ensure that it remains “alert to new information
that may alter the results of its original environmental
analysis, and continue[s] to take a ‘hard look at the
environmental effects of [its] planned action, even after a
proposal has received initial approval.’” Friends of the
Clearwater, 222 F.3d at 557 (quoting Marsh, 490 U.S. at
374). In Friends of the Clearwater, appellants challenged a
timber sale in the Nez Perce National Forest for which they
claimed the environmental analysis was inadequate. Id. at
554. The Forest Service completed a programmatic EIS for
    GREAT OLD BROADS FOR WILDERNESS V . KIMBELL 33

the entire National Forest in 1987 and a site-specific EIS for
several timber sales in 1989. Id. at 554–55. In 1996, the last
two of those sales were awarded. Id. at 555. When
challenging those sales, appellants explained that the
project’s EIS did not consider the designation of sensitive tree
species in the ten years since the Forest Service completed the
site-specific EIS. Id. Those designations, appellants
contended, “constituted significant new information that
should be considered in an SEIS.” Id. at 555–56.

    We faulted the Forest Service because there was “no
evidence in the record that . . . the Forest Service ever
considered whether the seven new sensitive [tree] species
designations . . . were sufficiently significant to require
preparation of an SEIS.” Id. at 558. By contrast, Great Old
Broads points to no new information that was not considered
in the final EIS, and the Forest Supervisor explained in the
ROD that he “determined that the Selected Alternative was
fully analyzed in Chapter 3 of the [final EIS].” This was
adequate documentation of the Forest Service’s reasoned
decision that no SEIS was required.

                    IV. CONCLUSION

    We hold that Great Old Broads exhausted its claims
before the Forest Service but that the ROD conforms to the
NFMA, EO 11988, and NEPA. We reverse the district court
on its analysis of exhaustion, but we affirm the district court
on its alternate decision on the merits as to each of the claims
presented. The parties shall bear their own costs.

  REVERSED ON EXHAUSTION and AFFIRMED ON
THE MERITS.